Citation Nr: 1534877	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  The Veteran also had several periods of active duty for training (ACDUTRA) to include from January 7 to January 11, 2002 and from February 1 to February 17, 2002.  The latter period of ACDUTRA included service in Nicaragua. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at December 2008 Board personal hearing in Albuquerque, New Mexico (Travel Board).  The hearing transcript is associated with the record.

In an October 2013 decision, the Board denied service connection for hepatitis C.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In August 2014, the Court vacated the October 2013 decision and remanded the case to the Board for action consistent with the terms of an August 2014 Joint Motion for Remand.  

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in November 2014 for additional development, to include a request for treatment records from the William Beaumont Army Medical Center dated from October 2010, private treatment records from Dr. Podila dated from 2005, and private testing results for hepatitis C identified as having been scheduled in June 2013, and for a supplemental medial opinion.  The AOJ substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hepatitis C, currently inactive or in remission.

2.  Hepatitis C was not "noted" at service entrance. 

3.  The evidence does not show, clearly and unmistakably, that hepatitis C preexisted service.

4.  Resolving reasonable doubt in favor of the Veteran, the Board finds that hepatitis C was incurred in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1112, 1110, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2014).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1) and (3).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014). 

Hepatitis C is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  An injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the person's own willful misconduct, and this includes an HVC infection due to abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. 
§ 3.1(m) (2014). 

Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 
 
The Veteran contends in various lay statements and during December 2008 Board hearing testimony that hepatitis C is related to accidental exposure to blood products during a January 2002 combat life savers course during which he received training administering IVs, or during routine vaccinations he received prior to a February 2002 deployment in Nicaragua where the medical specialists were allegedly reusing needles.  

The Veteran is competent to describe possible risk factors for contracting hepatitis C in service.  The Board finds, however, that the Veteran's lay statements and testimony are only partially credible.  In a July 2005 statement, the Veteran reported during the combat life savers course, he and other attendees practiced administering IVs on each other, that he was "poked '5' times with five different needles" and he testified that during one attempt at removing an IV, blood got all over his hand and some blood got on his arm.  The Board finds that the Veteran has credibly reported that he practiced administering IVs in a combat life savers course, as this is supported by lay statements from witnesses that are of record, but finds that the Veteran did not specifically allege that IV needles were being reused during this course in either his July 2005 statement or Board hearing testimony.  

The Veteran has alleged that contaminated needles were used for vaccinations prior to his February 2002 deployment to Nicaragua.  The Veteran did not report witnessing the use of contaminated needles for his own vaccinations, but testified in December 2008 that he found out from a friend that they were reusing needles at the location where he was vaccinated, and indicated that he did not know if he was one of the veterans on which a contaminated needle was used.  The Veteran has submitted lay evidence from two witnesses with regard to vaccinations administered for deployment to Nicaragua in 2002, one who stated that she personally witnessed a medical specialist using one syringe on ten different soldiers in front of her in line, and a second statement from a person who overheard, during redeployment screening, that the same syringe was being used on more than one individuals for vaccinations.  Thus, the Board finds that the Veteran has credibly identified the alleged use of shared needles at the location in which he received his vaccinations, but significantly, the alleged use of shared needles was not stated to have been witnessed during his own vaccination procedure.  The Veteran was not identified as being present during the incident in which the alleged use of shared needles was witnessed.  

The Veteran has alternately identified other possible means of transmission, including unprotected sexual encounters at various ports during his Navy service from 1965 to 1969 and possible exposure during his duties as a ship's barber during his Navy service.  With regard to the identified risk factor of unprotected sexual encounters in service, the Board notes that service treatment records show that in a January 1971 annual examination, the Veteran identified having a history of gonorrhea.  The Board finds that he is credible in reporting unprotected sex in service but has not provided sufficient information identifying any incident of exposure during his duties as a ship's barber.  

Based on the foregoing, the Board finds that the Veteran has identified the following risk factors for contracting hepatitis C, to include possible blood exposure while removing an IV needle during a combat life saver course in 2002, the alleged use of shared needles at the location in which he received his vaccinations in 2002, as well as exposure via unprotected sex from 1965 to 1969.  The Veteran is competent to provide information with regard to what he perceives as risk factors for contracting hepatitis C, and the Board finds that he is credible in identifying the above risk factors for exposure.

The Board finds that the Veteran has a current diagnosis of hepatitis C.  Hepatitis C was first diagnosed with hepatitis C in 2002.  Private treatment records show that the Veteran was first diagnosed with hepatitis C after a routine blood screen in August 2002 revealed elevated liver enzymes.  Private treatment reports dated in October 2003, December 2003, March 2004, July 2004, and February 2005 and a December 2008 letter from. A.C., PAC show that hepatitis C was remission based on HVC blood testing, and that the viral load was undetectable.  

The Veteran submitted an April 2006 opinion from Dr. K.B. indicating a diagnosis of hepatitis C and an April 2013 patient chart from the Rio Grande Medical Group, which included laboratory testing for hepatitis C antibody, which was shown to be "reactive."

A May 2013 VA examiner opined, in pertinent part, that confirmatory testing for hepatitis C, specifically, HCV polymerase chain reaction (pcr) testing done in May 2013 was negative, meaning that the Veteran did not have hepatitis C at the time of the VA examination.  The examiner further stated that all of the Veteran's liver function tests were normal, making liver involvement much less likely.  An August 2013 independent medical examiner opined, based on a review of the claims file, that the Veteran's hepatitis C was in remission.  She reasoned that there was a negative viral load, normal blood work, and normal liver function tests.  

Finally, an April 2015 VA medical opinion shows that the Veteran has a current diagnosis of hepatitis C, which is currently inactive.  In providing the opinion, the VA examiner reviewed the conflicting medical evidence and reasoned that the Veteran was diagnosed with Hepatitis C in 2002 and he underwent treatment in 2003 which showed good response.  Follow-up evaluation noted undetectable PCR in 2003, in 2005 and in 2013, result also show PCR Quant <43 iu/ml.  This means that he was treated and there is no evidence of viral replication.  The VA examiner opined, therefore that there is a diagnosis of Hepatitis C, but the condition is currently inactive.  The Board finds that the medical evidence discussed above tends to show that the Veteran has current hepatitis C that is in remission or inactive.  Therefore, resolving reasonable doubt in favor of the Veteran on the question of diagnosis, the Board finds that he has a current diagnosis of hepatitis C.  

The Board finds that hepatitis C was not "noted" at service entrance.  The Veteran served on a period of active duty from November 1965 to October 1969, and contends that hepatitis C was incurred during relevant periods of ACDUTRA from January 7 to January 11, 2002 and from February 1 to February 17, 2002.   Hepatitis C was not identified on an October 1965 enlistment examination report, and was not otherwise identified in conjunction with the Veteran's National Guard Service until after his August 2002 diagnosis.  

Because an August 2013 independent medical examiner opined, based on the immediacy of the Veteran's hepatitis C diagnosis in 2002, shortly after 2002 National Guard service, without "lag time" for viral replication, that hepatitis C was consistent with a preexisting infection, the Board requested an opinion to address whether hepatitis C "clearly and unmistakably" preexisted the Veteran's National Guard service in 2002, and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  While an April 2015 VA examiner stated, in response to the Board's inquiry that hepatitis C clearly and unmistakably existed prior to service and not aggravated beyond its natural progression by an in-service event, injury or illness, the rational offered for the opinion clarifies that whether hepatitis C preexisted service in 2002 is speculative.  In that regard, the VA examiner stated whether claimed hepatitis C clearly and unmistakably preexisted the Veteran's National Guard service in 2002 is speculative, whether it was after the Veteran's National Guard service is also speculative, and the only definite answer is that it existed before the August 2002 diagnosis.  

The Board finds that that the August 2013 and April 2015 opinions are not "clear and unmistakable evidence" sufficient to rebut the presumption of soundness at service entrance with regard to hepatitis C during periods of ACDUTRA from January 11, 2002 and from February 1 to February 17, 2002.  See 38 C.F.R. 
§ 3.304(b).  Thus, with respect to claimed hepatitis C, the Board finds that, for both the Veteran's initial period of service, and for periods of ACDUTRA from January 7 to January 11, 2002 and from February 1 to February 17, 2002, the Veteran is presumed to be sound at service entrance.  Having failed to rebut the presumption of soundness, the Board finds that the claim remains one for direct service connection, and not aggravation.  See Wagner, 370 F.3d at 1097.

The Board finds that the evidence is at least in equipoise as to whether diagnosed hepatitis C was incurred in service.  Several risk factors for hepatitis C have been recognized by VA, to include in relevant part, high-risk sexual activity, accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood.  See VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).  As discussed above, the Board finds that the Veteran has identified hepatitis C risk factors of possible blood exposure while removing an IV needle during a combat life saver course in 2002, the alleged use of shared needles at the location in which he received his vaccinations in 2002, and exposure via unprotected sex from 1965 to 1969.  Additionally, a September 2002 private treatment report, completed in conjunction with the Veteran's initial diagnosis for hepatitis C shows that he did not have a history of intravenous drug use or blood transfusion.  

The Veteran submitted an April 2006 opinion from Dr. K.B., his family physician, indicating that hepatitis C was due to probable in-service exposures.  Dr. K.B. stated that the Veteran cited three possibilities for his hepatitis C infection, during a January 2002 during Combat Life Savers' course, while practicing placing IVs on one another, clean needles were not always used; in January 2002 during vaccinations for Nicaragua, and least one medical specialists was noted and reprimanded for not changing needles/syringes between injections; and the Veteran admitted to unprotected sex at ports around the world while in the Navy from 1965-1969.  The Veteran's hepatitis C was detected in August 2002 during a life insurance physical, and on no previous occasions.  Dr. K.B., therefore opined that this Veteran's hepatitis C is secondary to probable exposure during active duty.  The Board finds that this opinion is adequate, as it is based on the Veteran's identified risk factors with hepatitis C.  While the Veteran did not specifically allege, in statements submitted to the Board, that clean needles were not used in his Combat Life Savers course, it appears that he reported such to Dr. K.B. 

An October 2010 VA opinion indicates that hepatitis C was not due to any in-service exposure.  The VA examiner reasoned that the Veteran was not exposed to a carrier or active case of hepatitis C, noting the letter submitted addressing the re-use of vaccination needles.  A November 2010 supplemental opinion indicates that there was no change in the opinion after a review of the record, as no record of exposure to hepatitis C while on active duty.  The Board finds that the October 2010 and November 2010 VA opinions are not adequate in this case as they do not adequately address all identified risk factors for hepatitis C in this case, and specific exposure to a carrier of hepatitis C is not required in considering the Veteran's risk factors.  

An August 2013 independent medical opinion indicates that it is less likely than not that hepatitis C was caused by or aggravated by service, reasoning that the immediacy of diagnosis was consistent with a pre-existing infection.  Because the Board has found that hepatitis C did not preexist service in this case, and no further discussion was offered with regard to the identified risk factors for hepatitis C, the Board finds that further consideration of the August 2013 opinion is not necessary. 

May 2013 and April 2015 VA opinions show that hepatitis C is not related to identified in-service risk factors of possible blood exposure during a combat life saver course in 2002, the alleged reuse of needles during 2002 vaccinations, or unprotected sex during service from 1965 to 1969.  The Board finds that the May 2013 and April 2015 VA opinions are adequate as they are based on an accurate factual basis, consider all of the Veteran's alleged exposures, and provide an adequate statement of reasons and bases for the opinions offered.  

The Board finds that the May 2013 VA opinion considers the Veteran's identified risk factors related to practicing using IVs, the alleged reuse of needles during 2002 vaccination, and the Veteran's report of having unprotected sexual encounters.  The Board finds that the VA examiner correctly noted that the Veteran reports possible exposures to hepatitis C, and correctly noted, as to the Veteran's allegation to exposure during a vaccination procedure, that the Veteran was not identified as a person in front of or behind Sargent S., who provided the lay statement as to witnessing the use of the same needle during vaccinations.  The VA examiner also noted that the vaccinations and IV training were done by medical personnel aware of possible transmission of infectious diseases.  Having considered the Veteran's identified risk factors for hepatitis C, the VA examiner opined that condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.   The VA examiner reasoned that the Veteran was not identified as one of the service men in line with Sargent S. at the time the use of shared needles was alleged.  The VA examiner also reasoned, in reference to the Veteran's duties as a barber and unprotected sex from 1965 to 1969, he did not have any liver problems or diagnosed at discharge in October 1969, and thus, did not have liver issues at this time.  The VA examiner reasoned that the Veteran reported unprotected sex in the past but did not indicate if this occurred after discharge when asked.  Additionally, reported dirty needle sticks during IV training or vaccinations procedures were noted to be a reportable incident, and these incidents were not documented.

A supplemental April 2015 VA opinion also shows that hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that there was no evidence supporting a diagnosis of hepatitis C in service.  A review of the record also did not show evidence of exposure to contaminated blood or to a hepatitis C positive individual.  The examiner stated that there was no injury during service requiring blood transfusion and no evidence of shared needles with an individual who had hepatitis C during active duty service.  The VA examiner also stated that there was no evidence that the Veteran was exposed to contaminated blood while administering IVs during a January 2002 combat lifesavers course, even though he claimed that he got blood all over his hand and some on his arm.  The examiner noted that this reported blood contact did not involve piercing of his skin.  The VA examiner stated that there was no evidence to show that the Veteran had unprotected sexual encounter with a hepatitis C positive individual at various ports during his Navy service from 1965 to 1969, and there was also no evidence showing that he was exposed to contaminated blood while performing his duty as a barber during Navy service from 1965 to 1969.

In this case, there is conflicting evidence with regard to whether the Veteran's hepatitis C is related to alleged risk factors in service.  An April 2006 private opinion from Dr. K.B. indicates that hepatitis C is related to possible blood exposure during a combat life saver course in 2002, the alleged use of shared needles at the location in which he received his vaccinations in 2002, and exposure via unprotected sex from 1965 to 1969.  May 2013 and April 2015 VA opinions show that the Veteran's hepatitis C is not likely related to such exposures.  Accordingly the Board finds that the evidence is at least in equipoise on the question of whether hepatitis C was incurred in service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
 


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hepatitis C is granted. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


